DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III (to Figure 6) in the reply filed on January 18, 2022 is acknowledged.  The traversal is on the grounds that EP 2490975 and CN 106865415 are insufficient to disclose all the elements of claim 1 (see page 1 line 20 to page 3 last line, especially page 1 lines 20-25).  
Upon consideration of the traversal, additional consideration of EP 2490975 & CN 106865415, and search of the prior art, the arguments of the traversal are persuasive.  The Election/Restriction Requirement of November 15, 2021 (see CTRS of 11/15/2021) has been Withdrawn. 
Claims 1-4, 6-7, and 15-16 have been examined in addition to elected claims 8, 10, and 12.

Allowable Subject Matter
Claims 1-4, 6-8, 10, 12, and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance:

Roodenburg et al. (US Publication 2016/0332849 A1), Rudak et al. (US Patent 4,221,300), Michael (US Patent 3,107,791), and Thomson (US Patent 3,353,687) are considered the closest prior art references to the claimed invention of independent claims 1 and 8.

Claim 1 claims:
A crane for use on a floating vessel, said crane comprising:



a boom pivotally mounted to the revolving superstructure, the boom comprising:

a main boom comprising a main boom member having a lower end pivotally mounted about a first pivot axis to the superstructure; 

a jib comprising a jib member having an inner end pivotally mounted about a second pivot axis to an upper end of the main boom member;

	a luffing assembly configured for luffing of the main boom;

a jib angle adjustment mechanism configured to adjust a pivot angle of the jib relative to the main boom, boom; and

an object suspension device configured to be connected to an object underneath the object suspension device, 

wherein the crane comprises a hoisting system comprising:

one or more hoist winches; 

a jib hoist assembly comprising:

a jib departure sheave mounted to the jib member; 

a jib hoist cable configured to extend from said one or more hoist winches along the main boom and the jib via the jib departure sheave to the object suspension device; and 

a jib hoist heave compensation mechanism; and 

a main boom hoist assembly comprising:

two main boom departure sheaves mounted to the upper end of the main boom member at opposite lateral sides thereof;

two main boom hoist cables configured to extend from said one or more hoist winches along the main boom member via the main boom departure sheaves to the object suspension device, and

a main boom hoist heave compensation mechanism 

wherein the object suspension device is supported by the jib hoist cable and by the two main boom hoist cables, and 

wherein the main boom hoist assembly is adapted to, together with the jib hoist assembly, hoist and lower the object suspension device with an object connected thereto between a lower position and a position at a height up to substantially a height of the main boom departure sheaves while the jib hoist cables and the two main boom hoist cables together define a reverse pyramid diverging upwards from the object suspension device.

Roodenburg et al. (considered the prior art of record) does not disclose nor would be obvious to the limitations of 1) the structure of the jib hoist assembly as claimed above, 2) the structure of the main and 3) “wherein the main boom hoist assembly is adapted to, together with the jib hoist assembly, hoist and lower the object suspension device with an object connected thereto between a lower position and a position at a height up to substantially a height of the main boom departure sheaves while the jib hoist cables and the two main boom hoist cables together define a reverse pyramid diverging upwards from the object suspension device”, in conjunction with the remaining limitations of independent claim 1.	

Regarding Rudak et al. (considered the prior art of record), Rudak et al. (see figures 1-2) only appears to disclose two cables (7 and 8) connected to an object suspension device (13, see figure 2), and does not disclose the cables defining a reverse pyramid.  Claim 1 lines 18-44 requires at least one jib hoist cable (see line 23) and two main boom hoist cables.  Claim 1 lines 49-51 further require the cables to define a reverse pyramid.  Rudak et al. does not disclose nor would be obvious to at least the above limitations of claim 1.

Regarding Thomson (considered the prior art of record), Thomson only appears to disclose two cables (8, see figure 1) connected to an object suspension device (10, see figure 1).  Thomson does not disclose a jib, nor does Thomson discloses two departure sheaves at opposite side of the main boom.  Claim 1 lines 18-44 requires at least one jib hoist cable (see line 23) and two main boom hoist cables. Claim 1 further requires two boom departure sheaves at opposite lateral sides of the main boom (see lines 32-34).  Thomson does not disclose nor would be obvious to at least the above limitations of claim 1.

Regarding Michael (considered the prior art of record), Michael (see column 1 lines 61-68) only appear to disclose all the sheaves (18, 32, and 36) and all the winches (20, 26, and 28) on the same crane boom.  Claim 1 lines 18-44 requires a jib departure sheave and two main boom departure sheaves.  Michael does not disclose nor would be obvious to at least the above limitation of claim 1.  



Claim 8 claims:
A wave-induced motion compensating crane provided with a three-point cable suspension mechanism, said crane being configured for use on a vessel, said crane comprising:

a boom, comprising:

a main boom comprising a main boom member having a lower end pivotally mounted about a first pivot axis to a structure, structure; and

a jib comprising a jib member having an inner end pivotally mounted about a second pivot axis to an upper end of the main boom member;

a luffing assembly configured for luffing of the main boom;

a jib angle adjustment mechanism configured to adjust the pivot angle of the jib relative to the main boom; and

an object suspension device configured to connect an object underneath the object suspension device,

wherein the three-point cable suspension mechanism comprises:

three hoisting systems, each hoisting system comprising a hoist winch, two departure sheaves, a hoist cable, a spreader sheave, and two mobile guide sheaves; and

a heave compensation mechanism, 

wherein the hoisting cable of each hoisting system extends from the hoist winch thereof, successively via one of the two mobile guide sheaves thereof, one of the departure sheaves thereof, the spreader sheave thereof, the other one of the two departure sheaves thereof, and the other one of the two mobile guide sheaves thereof to the hoist winch thereof,

wherein each of the two mobile guide sheaves of each hoisting system is connected to a mobile guide sheave of the two other hoisting systems such that a rotational axis thereof is parallel to that of the mobile guide sheave connected thereto, and is mounted to the crane such as to be movable with respect thereto in a direction perpendicular to the rotational axis, and towards or away from an adjacent departure sheave of the respective hoisting system,

wherein the departure sheaves are mounted to the jib and/or to the upper end of the main boom, such as to have at least two of the three departure sheaves positioned at opposite lateral sides from the jib, so that the departure sheaves and the mobile guide sheaves define a triangle when seen in a top view of the crane, and

wherein the spreader sheaves are each connected to the object suspension device, the spreader sheaves therein radially surrounding the object suspension device, and

wherein the three-point cable suspension mechanism is adapted to hoist and/or lower the object suspension device with an object connected thereto while the three hoist cables together define a reverse pyramid diverging upwards in between the object suspension device and the three departure sheaves, such that any difference in cable tension between the three hoist cables results in a movement of one or more of the interconnected guide sheaves towards or away from the adjacent departure sheaves so as to cancel out said difference in cable tension.

and 5) “wherein the three-point cable suspension mechanism is adapted to hoist and/or lower the object suspension device with an object connected thereto while the three hoist cables together define a reverse pyramid diverging upwards in between the object suspension device and the three departure sheaves, such that any difference in cable tension between the three hoist cables results in a movement of one or more of the interconnected guide sheaves towards or away from the adjacent departure sheaves so as to cancel out said difference in cable tension”, in conjunction with the remaining limitations of independent claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/